Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending in the present application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im (US 2014/0085567).
Re: claim 1, Im discloses a color filter 125 (Fig. 6) including a first transmissive filter R, a second transmissive filter G, and a third transmissive filter B, the first, second and third transmissive filters being configured to transmit respective light beams having peak wavelengths different from each other (capability disclosed in at least Fig. 4 and para. 43); a first selective-wavelength-reflection layer (Fig. 6, the portion of element 140 corresponding to the red R filter) adjacent to an optical-input surface of the first transmissive filter (Fig. 2), the first selective-wavelength-reflection layer being configured to reflect light of a wavelength band that passes through the third transmissive filter (para. 65 discloses that blue light is reflected); a second selective-wavelength-reflection layer (Fig. 6, the portion of element 140 corresponding the green G filter) adjacent to an optical-input surface of the second transmissive filter (Fig. 2), the second selective-wavelength-reflection layer being configured to reflect light of a wavelength band that passes through the third transmissive filter (para. 65 discloses that blue light is reflected), the second selective-wavelength-reflection layer being identical in composition to the first selective-wavelength-reflection layer (Figs. 5-6 disclose them being the same element); and a light emitter 200 configured to emit light that travels toward the color filter (Figs. 2, 6).  
Re: claim 2, Im discloses the limitations of claim 1, and Im further discloses that the first and second selective-wavelength-reflection layers are composed of a single structure (Figs. 5, 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im.
Re: claim 3, Im discloses the limitations of claim 1. While Im does not explicitly disclose that the first and second selective-wavelength-reflection layers are composed of respective separate structures, it has been held that making an element be integral or separable is an obvious engineering design choice (MPEP § 2144.04). Hence, the claim limitation is the obvious use of a known technique to a known device that yields predictable results.
Re: claim 6, Im discloses the limitations of claim 1, and Im further discloses a liquid crystal layer 130 (Fig. 2); and a first substrate 110 and a second substrate 120 sandwiching the liquid crystal layer and each having an electrode (paras. 41, 43), wherein the liquid crystal layer and the first substrate are adjacent to an optical- input surface of the color filter (Fig. 2), the second substrate is adjacent to an optical-output surface of the color filter (Fig. 2), and the first and second selective-wavelength-reflection layers are disposed between the liquid crystal layer and the first substrate (Fig. 2). 
While Im does not explicitly disclose that the first and second substrates are comprised of glass, a person of ordinary skill in the art would have known that materials such as glass or plastic are routinely used as substrates in display devices because of their transparency. It has been held that the selection of a known material, such as glass, based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07). 
Re: claim 7, Im discloses the limitations of claim 1, and Im further discloses a liquid crystal layer 130 (Fig. 2); and a first substrate 110 and a second substrate 120 sandwiching the liquid crystal layer and each having an electrode (paras. 41, 43), wherein the first substrate is adjacent to an optical-input surface of the color filter (Fig. 2), and the first and second selective-wavelength-reflection layers are disposed between the color filter and the first substrate (Fig. 2).  
While Im does not explicitly disclose that the first and second substrates are comprised of glass, a person of ordinary skill in the art would have known that materials such as glass or plastic are routinely used as substrates in display devices because of their transparency. It has been held that the selection of a known material, such as glass, based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07).
Also, while Im does not explicitly disclose that the liquid crystal layer and the second substrate are adjacent to an optical-input surface of the color filter, Im does disclose the liquid crystal layer and the first substrate are adjacent to an optical- input surface of the color filter (Fig. 2). The only difference between Figure 2 of Im and the claimed structure is that the color filter layer 125 of Im is located under the second substrate 120 instead of being disposed on top of it. It would have been obvious to try to switch the position of the color filter layer and the second substrate layers of Im for the purpose of simplifying the process of joining the first and second substrates together.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of SPIE Nature of Color, 2011.
Re: claim 4, Im discloses the limitations of claim 4, and Im further discloses the first transmissive filter R includes a red transmissive filter configured to transmit light of a wavelength band ranging at least from 620 nm inclusive to 680 nm inclusive (capability disclosed in Fig. 6, para. 43; where SPIE discloses red light as having a wavelength of 625 -740 nm, which overlaps the claimed range), the second transmissive filter G includes a green transmissive filter configured to transmit light of a wavelength band ranging at least from 520 nm inclusive to 580 nm inclusive (capability disclosed in Fig. 6, para 43; where SPIE discloses green light as having a wavelength of 520-565 nm, which overlaps the claimed range), the third transmissive filter includes a blue transmissive filter B configured to transmit light of a wavelength band ranging at least from 420 nm inclusive to 480 nm inclusive (capability disclosed in Fig. 6, para 43; where SPIE discloses blue light as having a wavelength of 430 – 500 nm, which overlaps the claimed range), and the first and second selective-wavelength-reflection layers reflect the light of the wavelength band ranging at least from 420 nm inclusive to 480 nm inclusive (para. 46 discloses reflecting light having a wavelength of about 450-495 nm).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the combination of Im and SPIE for the purpose of utilizing a standard definition to define colors within the visible light spectrum.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of SPIE Nature of Color and Saitoh (US 2012/0092361).
Re: claim 5, Im and SPIE disclose the limitations of claim 4, and Im further discloses that the red, green, and blue transmissive filters are arranged so as to respectively correspond to a red sub-pixel, a green sub-pixel, and a blue sub-pixel (Figs. 2, 5, 6).
However, neither reference explicitly discloses that the blue transmissive filter in the color filter is smaller in area than each of the red and green transmissive filters in the color filter.  
Saitoh discloses that the blue transmissive filter in the color filter is smaller in area than each of the red and green transmissive filters in the color filter (Figs. 1, 2; para. 95).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the blue transmissive filter in the color filter be smaller in area than each of the red and green transmissive filters in the color filter, as disclosed by Saitoh, in the device disclosed by Im and SPIE for the purpose of producing images having a specific predetermined color balance.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Matsumoto (US 6,545,739).
Re: claim 8, Im discloses the limitations of claim 1; however, Im does not explicitly disclose that the first and second selective-wavelength-reflection layers are composed of a polarization-independent reflective member.  
Matsumoto discloses selective-wavelength-reflection layers that are composed of a polarization-independent reflective member (Figs. 1, 3; col. 6, lines 53-58).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the selective-wavelength-reflection layers that are composed of a polarization-independent reflective member, as disclosed by Matsumoto, in the device disclosed by Im for the purpose of enabling the tuning function of a filter, where the tuning is accomplished by modulated liquid crystal molecules. As the liquid crystals are modulated, the characteristics of the filter will remain stable because they are not impacted by the polarization change of the liquid crystal layer.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Komura (US 2020/0400983).
Re: claim 14, Im discloses the limitations of claim 1; however, Im does not explicitly disclose that the light emitter is an LED light source configured to emit three colors of light comprising R, G, and B.
Komura discloses that the light emitter 5 (Fig. 1) is an LED light source configured to emit three colors of light comprising R, G, and B (paras. 23-24).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the light emitter be an LED light source configured to emit three colors of light comprising R, G, and B, as disclosed by Komura, in the device disclosed by Im for the purpose of improving the color saturation in the images transmitted by the display device.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871